department of the treasury internal_revenue_service washington d c q aug ep pa tl se tere government entities division u i l rrekekekrererererereree rarereererererreeeere krerkrereereerkrerrerere attn rekekekerereere rekkkererererer legend employer a - thkkrkhhek eke city c state b plan x sek rrr ir me rhr r hara ire rar iire group n employees me ekkkekerkeeeekrererere resolution r - exkrkekrerererekererekre dear krerkeekereeeekerreere this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted on your behalf krekeekerkeererrreeeke employer a is a political_subdivision of state b and the governmental employer of group n employees plan x a defined_benefit_plan was adopted by employer a on date for the benefit of its group n employees plan x has been amended and restated several times and received its last determination_letter dated date pertaining to certain amendments executed by employer a on date plan x requires that as a condition_of_employment each group n employee shall contribute to plan x by payroll deduction an amount equal to three and one-half percent of the participant’s_compensation subject_to federal social_security taxation under code sec_3101 and five percent of the participant’s_compensation that is in excess of the amount subject_to federal social_security taxation under code sec_3101 you represent that plan x meets the qualification requirements set forth in sec_401 of the code in date employer a decided to implement a pick up of the mandatory employee contributions that group n employees are required to make to plan x on date employer a approved resolution r which authorizes the pick up of mandatory group n employees’ contributions pursuant to code sec_414 resolution r recognizes that employer a maintains plan x and desires to pick up the group n employees’ mandatory_contributions to plan x pursuant to code sec_414 resolution r specifically provides that any such program to pick up the group n employee contributions shall provide that all mandatory employee contributions designated as such made on or after the effective date of resolution r shall be paid or picked up by employer a in lieu of contributions by the group n employees and thereafter treated as employer contributions for federal income_taxation purposes within the meaning of code sec_414 the contributions may be paid or picked up by a reduction in the cash salary by an offset against future salary increases or a combination of both resolution n further provides that group n employees shall not have the option of choosing to receive the picked up contributions directly in lieu of having them paid_by employer a to plan x resolution r also states that contributions made to plan x prior to the effective date of resolution r shall not be affected by the pick up based on the aforementioned facts you request the following rulings that no part of the mandatory group n employees’ contributions picked up by employer a be included in the gross_income of group n employees for federal_income_tax purposes that the group n employees’ contributions picked up by employer a will not constitute wages from which taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a krekerekrereerereeeekk u established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution r satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that employer a will pick up the group n employees’ contributions now being paid_by the group n employees to plan x that the contributions although designated as employee contributions are in lieu of contributions by the group n employees and that the group n employees do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer a to plan x hhkekeererererereeer accordingly we conclude with respect to ruling requests numbers one and two that the amounts picked up by employer a on behalf of the group n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer a because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x for purposes of the application of code sec_414 it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings apply only if the effective for the commencement of the pick up is no earlier than the later of date the date that resolution r as submitted with your correspondence dated date was adopted approved and signed by the mayor of city c employer a or the date the pick up is put into effect these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions this ruling is limited to the tax treatment of the proposed contributions under code sec_414 no opinion is expressed a to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 these rulings are directed only to the taxpayer who requested it sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office preeeeneeninieentke if you have questions regarding this ruling you may contact rrrrkerererererrreee s fte rat sincerely yours cte caves a vusre joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter_ruling notice
